United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS         June 22, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                                No. 03-61008
                            Conference Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

ELREKIKO KING,

                                        Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                        USDC No. 2:03-CR-79-2-D
                          --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Elrekiko King appeals the sentence imposed following his

guilty plea to conspiracy to possess with intent to distribute

marijuana.     We affirm.

     We reject King’s contention that the district court plainly

erred in determining the relevant drug quantity; the district

court was not bound by the quantity of drugs mentioned in the

indictment, insofar as quantities of drugs not specified in the

count of conviction may be considered as relevant conduct for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-61008
                                -2-

purposes of determining the offense level.   See United States v.

Sarasti, 869 F.2d 805, 806-07 (5th Cir. 1989); U.S.S.G. § 2D1.1,

comment. (n.12) (2002).

     We hold that the extent of the district court’s downward

departure was not plainly erroneous.   See United States v.

Vasquez, 216 F.3d 456, 459 (5th Cir. 2000); United States v.

Lemons, 941 F.2d 309, 320 (5th Cir. 1991).   We further hold that

King’s criminal history was accurately represented in the

Presentence Report; his criminal history score reflects no prior

convictions.

     Insofar as King contends that the district court should have

ordered that he receive substance abuse treatment while

incarcerated, the decision whether a prisoner receives treatment

for substance abuse is left to the discretion of the Bureau of

Prisons, and, therefore, it was beyond the district court’s

authority to order his participation in a drug treatment program

while incarcerated.   See 18 U.S.C. § 3621(b).

     AFFIRMED.